         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  GRADY R. WILLIAMS, JR.

                                       Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 619-012

                  GEORGIA DEPARTMENT OF CORRECTIONS; and
                  CORE CIVIC,

                                       Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    pursuant to the Order dated July 17, 2019 adopting the Magistrate Judge's Report and

                    Recommendation as the Court's opinion, that Plaintiff's complaint is hereby dismissed without

                    prejudice for failure to follow a Court Order and failure to prosecute; furthermore, Plaintiff is denied

                    in forma pauperis status on appeal. This case stands closed.




            07/17/2019                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
